         Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND



 SAKIRU SALAMI,

        Plaintiff,

         V.
                                                              Civil Action No. TDC-20-3532

 JUBILEE ASSOCIATION OF MARYLAND,

        Defendant.




                                 MEMORANDUM OPINION


       Plaintiff Sakiru Salami, a former employee ofDefendant Jubilee Association of Maryland,

Inc. ("Jubilee"), has filed this civil action alleging that he was subjected to a hostile work

environment, discriminatory termination, and retaliation in the workplace, in violation ofTitle VII

of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2018). Jubilee has filed a

breach-of-contract counterclaim alleging that Salami breached a severance agreement in which

Salami waived his right to bring claims under Title VII. Presently pending before the Court are

Jubilee's Motion to Dismiss or, in the Alternative, for Summary Judgment, and Salami's Motion

to Dismiss the Counterclaim. Having reviewed the submitted materials, the Court finds that no

hearing is necessary,    D. Md.Local R. 105.6. For the reasons set forth below. Jubilee's Motion

will be GRANTED,and Salami's Motion will be DENIED AS MOOT.

                                        BACKGROUND

I.     Employment History

       Salami, a citizen of Maryland who is of Nigerian national origin, first started his

employment with Jubilee, a Maryland-based non-profit organization, in July 2005. While
         Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 2 of 14



employed at Jubilee, Salami received a number of awards and never received any infractions.

Salami was most recently promoted to the position ofDirector ofProgram Services,a role in which

he reported to Steven Keener. Salami alleges that during a meeting in January 2020,Keener made

discriminatory statements based on national origin and color, including that he did not trust

Salami's team because "it was full of blacks and Africans." Compl.19,ECF No. 1. Keener made

similar statements during regular meetings with Salami, which generally occurred twice a week.

        At one point, Keener created a new position with supervision over Salami and two other

directors, and instead of publicly posting the opening, Keener picked a white person to fill the

position.

        On March 10, 2020, Salami attended a staff meeting, which included members of the

management team, during which he was questioned about supposed favoritism he displayed

toward African immigrants in the hiring and firing process. Salami believed that these questions

stemmed from an incident that occurred two weeks earlier during which Salami had opposed the

firing of two African employees. Salami considered these inquiries "irrelevant, prejudicial, and

discriminatory"and raised concems about these questions to the members ofthe management team

at the meeting. Id. T[ 19.

       The next day, on March 11, 2020 at approximately 3:45 p.m.. Salami was called into a

meeting with Keener and two Human Resources ("HR") Directors. During this meeting, Keener

informed Salami that he was being terminated for yelling at the staff meeting the day before.

Keener put before Salami a Severance Agreement ("the Agreement") that offered to pay Salami

$10,000 in exchange for a release of legal claims. When Salami objected that this was not an

adequate remedy for someone with 17 years of service without a single infraction, Keener

allegedly stated that he "did not care" how Salami felt and informed him that he had to leave the
        Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 3 of 14



premises by 5:00 p.m. or he would call the police to escort him out. Joint Record ("J.R.")22,ECF

No. 22-1. Salami went back to his office to speak with his team about the termination. He then

called his wife, who advised him to pack his belongings, sign the Agreement, and leave. Salami

asked Keener if he could come back the next day to pack up his belongings and documents, but

Keener denied this request. Salami then retumed to his office and called his wife a second time,

who again advised him that he should "take whatever [he] can," sign the Agreement, and leave.

J.R. 23. Salami then signed the Agreement, met with Keener and the HR Director about his team,

and left the premises before 5:00 p.m.

       According to Salami,throughout these events he was "confused, shaking, and disoriented"

with "little sense of what to do," and at no time prior to signing the Agreement did he read the

document in full because he was "distraught and distressed." J.R. 22-23. At no time did Keener

advise Salami to seek the advice ofan attorney. Salami asserts that the threat that the police would

be called was a "significant factor in [his] reasoning for signing" the Agreement. J.R. 22.

       After his termination, during March 2020, Salami filed an application for unemployment

benefits with the Maryland Department of Labor, Licensing, and Regulation("DLLR"), Division

of Unemployment Insurance. In opposing this application. Jubilee's HR Department submitted a

letter to the DLLR that used terms and phrases such as "Nigerian gang," "[t]he issue with

Nigerians," and "Nigerian issue." Compl.131.

       Salami alleges that his termination was unjustified because another Jubilee employee, Uju

Chukwuka, was not fired even though she had engaged in verbal abuse toward others that resulted

in a complaint to HR and in "tirades which are demonstrably worse than any supposed misconduct

Plaintiff engaged in." Id. IK 26-27. Salami's position was subsequently filled by a white person.
         Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 4 of 14



11.     Severance Agreement

        The Agreement signed by Salami granted him a $10,000 severance payment in exchange

for a general release covering "all claims arising out of or in relation to [Salami's] employment

with Jubilee," including all claims for wrongful termination, discrimination, harassment, and

retaliation "arising under any federal, state, or local law, such as claims, to the extent allowed by

law, arising under Title VII of the Civil Right Act of 1964." J.R. 7. The Agreement provided a

period of21 days"from the date[Salami]first received a copy ofthis Agreement to decide whether

to accept its terms." J.R. 10. It also provided that if Salami signed the Agreement, he would have

a period of seven calendar days after the date of signature within which he could "revoke [his]

acceptance ofthe Agreement." J.R. 10.

       In addition, the first paragraph of the Agreement stated:

       Please be advised that, by signing this agreement you will be releasing Jubilee, to
       the extent allowed by law, from all legal claims you now have, regardless of
       whether you are currently aware of them. Therefore, Jubilee advises you to take
       this Agreement home and read it and consult with an attomey before you sign this
       document. You will have seven days after signing to revoke your agreement.

J.R. 6. Further, the signature page ofthe Agreement included the following:

       I acknowledge, warrant, and agree that:

        1. I have been advised to discuss all aspects of this Agreement with my private
           attomey and/or other individuals of my choice who are not associated with
           Jubilee to the extent that I desire...;

       2. I have read the Agreement carefully and fully understand the significance of all
           its provisions;

       3. I sign this Agreement voluntarily and accept all obligations contained in it in
          exchange for the consideration I will receive pursuant to the Agreement.

J.R. 11. Just above the signature line, the Agreement stated in all capital letters "The undersigned

further state that each has carefully read the foregoing agreement, knows the contents thereof,
         Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 5 of 14



freely and voluntarily assents to all the terms and conditions thereof, and signs the same as his or

her own free act." J.R. 11. Under this statement, Salami signed his name and listed the date as

March 11, 2020. Salami received the $10,000 payment by direct deposit.

III.    Procedural History

        On July 14, 2020, Salami filed a charge of discrimination with the United States Equal

Employment Opportunity Commission ("EEOC"). On September 3, 2020, the EEOC informed

Salami that it was unable to conclude that there was an actionable violation and issued a right-to-

sue notice. Salami filed the Complaint in this case on December 4,2020. In the Complaint,Salami

alleges discriminatory discharge on the basis of national origin and color, a hostile work

environment, and retaliation under Title VII. Jubilee has filed a counterclaim alleging that Salami

breached the Agreement by filing the present lawsuit.

                                          DISCUSSION


       In its Motion to Dismiss or, in the Alternative, for Summary Judgment, Jubilee seeks

dismissal or summary judgment on the grounds that(1) Salami's claims are barred by the terms of

the Agreement; (2) Salami failed to exhaust administrative remedies on the hostile work

environment and retaliation claims; and (3) Salami has failed to state a plausible claim for relief

on his discriminatory discharge claim. In turn, in his Motion to Dismiss, Salami seeks dismissal

of Jubilee's counterclaim on the grounds that the Agreement is not valid because he did not

knowingly and voluntarily sign it.

I.     Legal Standards

       Both Motions seek dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6). To

defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the complaint must
allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal,556 U.S.662,678(2009).
         Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 6 of 14



A claim is plausible when the facts pleaded allow "the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged." Id. Legal conclusions or conclusory statements

do not suffice. Id. The Court must examine the complaint as a whole, consider the factual

allegations in the complaint as true, and construe the factual allegations in the light most favorable

to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994); Lambeth v. Bd. of Comm'rs of

Davidson Cty.,407 F.3d 266,268 (4th Cir. 2005).

        With its Motion, Jubilee attaches a Joint Record of documents compiled by the parties,

including the Agreement and affidavits by Keener and Salami. Typically, when deciding a motion

to dismiss under Rule 12(b)(6),the Court considers only the complaint and any attached documents

"integral to the complaint." Sec'y ofStatefor Defence v. Trimble Navigation Ltd., 484 F.3d 700,

705 (4th Cir. 2007). Rule 12(d) requires courts to treat such a motion as a motion for summary

judgment where matters outside the pleadings are considered and not excluded. Fed. R. Civ. P.

12(d). Before converting a motion to dismiss to one for summary judgment, courts must give the

nonmoving party "a reasonable opportunity to present all the material that is pertinent to the

motion." Id. "Reasonable opportunity" has two requirements: (1)the nonmoving party must have

some notice that the court is treating the Rule 12(b)(6) motion as a motion for summary judgment;

and (2)the nonmoving party "must be afforded a reasonable opportunity for discovery" to obtain

information essential to oppose the motion. Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985)

(citation omitted).

       Here, the notice requirement has been satisfied by the title of Jubilee's Motion. To show

that a reasonable opportunity for discovery has not been afforded, the nonmoving party must file

an affidavit or declaration under Rule 56(d), or another filing, explaining why "for specified

reasons, it cannot present facts essential to justify its opposition." Fed. R. Civ. P. 56(d). See
         Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 7 of 14



Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 245 (4th Cir. 2002). Here, Salami

has not filed such an affidavit and has not objected to the consideration of the documents in the

Joint Record compiled by the parties. The Court therefore will construe Jubilee's Motion as a

Motion for Summary Judgment to the extent it relies on the submitted evidentiary materials.

        Under Federal Rule of Civil Procedure 56(a), the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, All U.S. 317, 322(1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

V. Liberty Lobby, Inc., All U.S. 242, 255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings. Bouchat v. Bait. Ravens Football Club, Inc.,

346 F.3d 514,522(4th Cir. 2003). A fact is "material" if it "might affect the outcome ofthe suit

under the governing law."Anderson, All U.S. at 248. A dispute of material fact is "genuine" only

if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Id. at 248-49.

II.    Severance Agreement

       Jubilee argues that Salami's claims are barred because by signing the Agreement, Salami

released Jubilee from all claims arising fiom his employment, including any Title VII claims.

Salami, however, contends that based on the circumstances on the day of his termination, he did

not knowingly and voluntarily sign the Agreement.

       A.      Enumerated Factors


       An employee may waive Title VII claims through a voluntary settlement agreement if the

waiver was knowing and voluntary. Alexander v. Gardner-Denver Co., 415 U.S. 36, 52 & n.l5



                                                 7
         Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 8 of 14



(1974). In considering the validity of such a waiver, courts consider "the totality of the

circumstances." Cassiday v. Greenhorne & O'Mara, Inc., 220 F. Supp. 2d 488, 493 (D. Md.

2002), aff'd, 63 F. App'x 169 (4th Cir. 2003). The factors to be considered include: "(1) the

employee's education and business experience; (2) the respective roles of the employer and

employee in determining the terms and conditions of the waiver;(3)the clarity of the agreement;

(4)the time the employee had to study the agreement;(5) whether the employee had the advice of

counsel; (6) whether the employer encouraged the employee to seek the advice of counsel and

whether the employee had sufficient time to do so; and(7)the waiver's consideration." Id. These

factors are non-exclusive, and no single factor is dispositive. Id.

       Salami acknowledges that the first, third, and seventh factors weigh in favor ofJubilee. As

to education and business experience,Salami has a bachelor's degree in Psychology and a master's

degree in Business Administration, and he worked for Jubilee for 15 years. Salami also does not

dispute that,"as written, the [Agreement] contains clear and accurate language," and that, having

received the $10,000 severance payment,"the consideration was sufficient." Opp'n Mot. Dismiss

at 9-10, ECFNo. 18-1.

       As to the second factor, the respective roles of the employer and employee in setting out

the conditions of the Agreement, the Agreement appears to be a standard form agreement with

language drafted entirely by Jubilee, and there is no evidence that Jubilee was willing to engage in

any negotiations over different terms. At the same time, there is also no evidence that Salami was

precluded from seeking to negotiate for different terms. Overall, this factor weighs in favor of

Salami but is not dispositive. See Cassiday, 220 F. Supp. 2d. at 493-94(finding that an employee

knowingly and voluntarily signed a Title VII waiver even though the employee did not negotiate

its terms where there was no evidence that the employee was precluded from such negotiations);
         Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 9 of 14



Randolph v. Caruso Homes, Inc., No. RWT-13-cv-2069, 2014 WL 4661985, at *5 (D. Md. Sept.

16, 2014)(finding that an employee knowingly and voluntarily signed a release of legal claims

against her employer even though the employee was not involved in setting the terms of the

agreement).

        As for the fourth factor, Salami correctly notes that he had very little time to review the

Agreement before he was required to leave the premises at 5:00 p.m. on the date of his termination.

The Agreement itself, however, counters this point. By its express terms, Salami had 21 days to

decide whether to sign the Agreement. Significantly, Salami does not claim that anyone told him

that he had to sign the Agreement before 5:00 p.m. In addition, the Agreement specifically

provided that Salami had seven days after he signed it to revoke his execution of the waiver, and

Salami does not claim he did not have access to a copy of the Agreement after he signed it. Thus,

despite the fact that Salami did not take a significant amount of time to consider the Agreement

prior to signing it, he in fact was given ample opportunity both before and after executing the

Agreement to decide whether he would voluntarily waive his right to bring Title VII claims in

exchange for the severance payment. See Randolph, 2014 WL 4661985, at *5 (finding a waiver

to be knowing and voluntary, even though the employee did not have much time to study it and

felt pressured to sign it on the spot, because the employee still had seven days after executing the

release to change her mind and revoke it).

       Finally, on the fifth and sixth factors relating to advice of counsel, Salami asserts that

Keener did not encourage him to consult with an attorney before signing, and that he did not, in

fact, secure any advice of counsel before he signed the Agreement. While these facts are

undisputed, the Agreement explicitly advises the employee, in two different places, to seek the

advice of counsel before signing it. Specifically, the first paragraph of the Agreement states.
        Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 10 of 14



"Jubilee advises you to take this Agreement home and read it and consult with an attorney before

you sign [it]," J.R. 6,and immediately before the signature line,the Agreement contained language

stating that by signing it, Salami was acknowledging that, "I have been advised to discuss all

aspects ofthis Agreement with my private attorney and/or other individuals of my choice who are

not associated with Jubilee to the extent that I desire." J.R. 11. So even though Salami did not

engage with counsel before he signed the Agreement, he was explicitly advised to do so, and

between the 21-day period to sign the Agreement and the seven-day revocation period, he had

sufficient time to do so. See Randolph, 2014 WL 4661985, at *5 (finding a waiver knowing and

voluntary where even though the employee did not have the advice of counsel, the express terms

of the release encouraged the employee to seek counsel and there was a seven-day revocation

period); Alexander v. UIP Property Mgmt., No. DKC-14-2469, 2016 WL 125605, at *5 (D. Md.

Jan. 12, 2016) (finding that the failure to seek advice from counsel was counteracted by the

employee's ability to seek legal advice during the seven-day revocation period).

       B.      Other Considerations


       Salami further argues that as to whether he knowingly and voluntarily executed this

contract, the Court should look beyond the seven factors and also consider: (1)the threat of police

action communicated by Keener;(2) the influence of Salami's wife and her statements; and (3)

Salami's emotional distress which, he alleges, caused him to fail to read the Agreement. To the

extent that Salami argues that these circumstances rendered the waiver "invalid," Opp'n Mot.

Dismiss at 12,the Court finds that even accepting Salami's version of events, they do not provide

a basis to invalidate the Agreement.

       First, while Jubilee does not dispute that Keener told Salami that he must vacate the

premises before 5:00 p.m. or the police would be called. Salami does not allege that Keener told


                                                10
        Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 11 of 14



him that he had to sign the Agreement by 5:00 p.m. that day, or that the police would be called if

he failed to do so. Thus, even though based on the threat to call the police, Salami may have

reasonably felt pressured to collect his belongings and leave by 5:00 p.m., that threat does not

suggest improper coercion to force Salami to execute the Agreement, which on its face gave him

a 21-day period within which to sign.

        Second,although Salami claims that his wife's advice that he sign the Agreement and leave

the premises "had some influence" on Salami's decision to sign the Agreement,such facts are not

legally relevant to the analysis of whether Salami voluntarily accepted the Agreement. Opp'n

Mot. Dismiss at 11. Jubilee is not responsible for the advice provided by Salami's wife. If

anything, the fact that Salami was able to, and did in fact, consult with his wife on two separate

occasions, and also was able to speak with members of his team before executing the Agreement,

weighs against a finding that he acted involuntarily. See Alexander, 2016 WL 125605, at *4

(upholding the execution of a severance agreement waiving legal rights where the plaintiff was at

her normal place ofemployment,the conversation with her supervisor proceeded in a normal tone

of voice, and the plaintiff was able to ask questions, despite the fact that the supervisor locked the

door from the inside during the meeting and told her she needed to sign the agreement in order to

receive the severance benefits).

       Third, while Salami was undoubtedly distressed from his unexpected termination,such that

he was shaking after receiving the news from Keener,the argument that as a result Salami did not

read the Agreement is not a reason to find that the waiver is unenforceable. In Maryland,"[ujnder

long-settled law, if there is no dispute" that an individual signed a contract, the individual is

"presumed to have read and imderstood those documents as a matter of law." Windesheim v.

Larocca, 116 A.3d 954, 963 (Md. 2015). Salami acknowledges that he signed the Agreement,


                                                 11
        Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 12 of 14



which includes explicit statements, in bold text above the signature line, that by signing he was

acknowledging,"I have read the Agreement carefully and fully understand the significance of all

of its provisions" and stating that he "knows the contents" of the Agreement and "freely and

voluntarily assents to all the terms and conditions" as his "own free act." J.R. \ \\ see Cassiday,

220 F. Supp. 2d at 494 (relying in part on the fact that the plaintiff expressly affirmed that she was

signing the agreement "knowingly and voluntarily").

        C.     Knowing and Voluntary

        Considering all of the circumstances, the Court finds that Salami's execution of the

Severance Agreement and its waiver of Title VII claims was knowing and voluntary. Notably,

judges in this District have found a knowing and voluntary Title VII waiver under similar facts.

See, e.g., Randolph,2014 WL 4661985, at *5 (finding a knowing and voluntary waiver where the

plaintiff felt pressured to sign on the spot and did not receive advice of counsel, and where the

severance agreement provided two weeks of pay as consideration, encouraged the plaintiffto seek

advice of counsel, and granted a seven-day revocation period); Alexander, 2016 WL 125605, at

*5 (finding a knowing and voluntary waiver where the plaintiff, a high school graduate with

lengthy work experience, signed the severance agreement on the spot without receiving legal

advice, despite a claim that she was intimidated by her supervisor, and where the agreement

provided over $3,000 as consideration and had a seven-day revocation period).

       Likewise, upon consideration of the seven factors and the additional circumstances

identified by Salami, the Court finds that particularly where the face of the Agreement allowed

Salami to have time to consider whether to sign it, advised him to seek legal advice, and provided

for a revocation period, the waiver was knowing and voluntary. Even if the circumstances faced

by Salami on the day of his termination could be deemed to have rendered his execution



                                                 12
         Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 13 of 14



involuntary, the fact that Salami had a seven-day period within which he could have revoked his

waiver, but did not do so, establishes that his waiver is properly deemed to be voluntary. See

Alexander, 2016 WL 125605, at *4-5; cf. Young v. Anne Arundel Cnty., 807 A.2d 651, 693(Md.

Ct. Spec. App. 2002)(stating that even if a contract was signed under duress, the injured party

must act to repudiate the agreement promptly after the removal ofthe duress, or that party will be

deemed to have ratified the contract(citing Blum v. Blum, All A.2d 289,294(Md. 1984))).

        Because Salami is bound by the terms ofthe Agreement, his claims are subject to dismissal.

Accordingly, the Court need not address Jubilee's arguments for dismissal of Salami's claims on

the merits. Jubilee's Motion will be granted.

III.    Counterclaim


        Having dismissed all of the federal claims in the Complaint, and noting that diversity

jurisdiction is inapplicable because the parties are both citizens of Maryland,see 28 U.S.C. § 1332

(2018), the Court must consider whether it retains jurisdiction over what remains in this case. In

re Bulldog Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998)(stating that a court has a "duty to

inquire, sua sponte, whether a valid basis for jurisdiction exists, and to dismiss the action if no

such ground appears"). Up to now,the Court has had subject matterjurisdiction over the state law

claims in Jubilee's counterclaim because under the doctrine ofsupplemental jurisdiction, a federal

court may exercise jurisdiction "over all other claims that are so related to claims in the action

within such original jurisdiction that they form part of the same case or controversy." 28 U.S.C.

§ 1367(a). However, a district court may decline to exercise supplemental jurisdiction over state

law claims when "the district court has dismissed all claims over which it has originaljurisdiction."

28 U.S.C. § 1367(c)(3); Lang v. Manufacturers & Traders Tr. Co., 274 F.R.D. 175, 184-85 (D.

Md.2011)(declining to exercise supplementaljurisdiction over a breach of contract counterclaim



                                                 13
        Case 8:20-cv-03532-TDC Document 28 Filed 07/02/21 Page 14 of 14



after the court dismissed the claims over which it had original jurisdiction). Here, the Court has

dismissed the claims over which it had federal question jurisdiction. Thus,the Court will decline

to exercise supplementaljurisdiction over the remaining state law breach ofcontract counterclaim,

which will be dismissed without prejudice.

       In turn, Salami's Motion to Dismiss the Counterclaim will be denied as moot.

                                        CONCLUSION


       For the foregoing reasons. Jubilee's Motion to Dismiss or, in the Alternative,for Summary

Judgment will be GRANTED, and Salami's claims will be dismissed. Jubilee's state law

counterclaim will be dismissed without prejudice. Because all claims will be dismissed. Salami's

Motion to Dismiss the Counterclaim will be DENIED AS MOOT. A separate Order shall issue.



Date: July 2,2021
                                                    THEODORE D. CHUA
                                                    United States District Ji^ge




                                               14
